                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JERRY W. PHILLIPS,

        Petitioner,

vs.                                                                       No. CIV. 18-0998 JB\SCY

RICHARD MARTINEZ,

        Respondent.

      MEMORANDUM OPINION AND ORDER DENYING MOTION TO PROCEED
                        IN FORMA PAUPERIS

        THIS MATTER comes before the Court on the Petitioner’s Motion to Proceed In Forma

Pauperis, filed October 24, 2018 (Doc. 2)(“Motion”).           Petitioner Jerry W. Phillips seeks to

prosecute his 28 U.S.C. § 2254 habeas action without prepaying the $5.00 filing fee. Pursuant to

the in forma pauperis statute, the Court may grant such relief only where an inmate’s “affidavit

[and] . . . statement of . . . assets [demonstrates] that the [inmate] is unable to pay such fees or give

security therefor.” 28 U.S.C. § 1915(a)(1). Phillips does not qualify under that test. He

receives between $35.00 and $54.00 per month in income, and he has a balance of $30.46 in his

inmate account. See Motion at 3. The Court will therefore deny the Motion, and Phillips must

pay the $5.00 filing fee within thirty days of entry of this Memorandum Opinion and Order

Denying Motion to Proceed In Forma Pauperis. Failure to timely comply may result in the

dismissal of this action without further notice.

        IT IS ORDERED that: (i) the Motion to Proceed In Forma Pauperis, filed October 24,

2018 (Doc. 2), is denied; (ii) the Petitioner Jerry W. Phillips must submit the $5.00 filing fee within

thirty days from entry of this Memorandum Opinion and Order Denying Motion to Proceed In

Forma Pauperis; and (iii) the Clerk shall provide Phillips with two copies of this Memorandum
Opinion and Order Denying Motion to Proceed In Forma Pauperis, and Phillips shall make the

necessary arrangements to attach one copy of this Memorandum Opinion and Order Denying

Motion to Proceed In Forma Pauperis to his check.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE

Parties:

Jerry W. Phillips
Otero County Prison Facility
Chaparral, New Mexico

       Plaintiff pro se




                                             -2-
